Citation Nr: 1000544	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to reimbursement of medical expenses for 
emergency room treatment at Maine Medical Center received on 
October 24, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision by the VA Medical Center 
in Togus, Maine.

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDING OF FACT

The Veteran was treated at a private facility on an emergency 
basis for a service connected disorder and VA facilities were 
not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
October 24, 2007, have been met. 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2009).

REASON AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

The Board notes at the outset that the Veteran is seeking 
reimbursement for emergency room treatment for his service-
connected migraine headaches.  The Board additionally notes 
that the Veteran was service-connected for migraine headaches 
effective January 31, 2001 and was receiving a 50 percent 
disability rating for such condition at the time of his 
emergency room treatment.  Thus, 38 U.S.C.A. § 1728, and not 
38 U.S.C.A. § 1725 (the Millennium Act).  
 
The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009). See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009). 
 
In the present case, the Veteran's spouse has indicated that 
she called in order to receive pre-authorization for the 
Veteran's emergency room treatment on October 24, 2007.  
However, the person she spoke to indicated that although it 
would be noted that pre-authorization was requested, no 
guarantees concerning payment would be forthcoming.  
 
Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on October 24, 
2007, was not obtained pursuant to 38 C.F.R. § 17.54 (2009). 
 
The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002). 
 
Such reimbursement is available only where - 
 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service- connected disability, or (D) for any illness, 
injury, or dental condition in the case of a veteran who (i) 
is a participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2009). 
 
The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, emphasized in the above 
quotation, 'all three statutory requirements would have to be 
met before reimbursement could be authorized.'  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993). 
 
The treatment records from Maine Medical Center associated 
with the claims file and the Veteran's hearing testimony 
indicate that he received care for a migraine headache on 
October 24, 2007 at the Maine Medical Center.  The Veteran 
additionally testified that he was treated at the VA health 
clinic in Saco the day prior to his emergency room visit; 
however, they were not equipped to provide the type of IV 
pain relief which was necessary when his migraine worsened.  
The Veteran and his spouse additionally indicated that the 
Veteran was vomiting repeatedly due to the migraine while 
traveling from their home to the Maine Medical Center and the 
Veteran's spouse had to drive.  Due to the repeated stopping 
and vomiting, the Veteran indicated that the trip to the 
Maine Medical Center, which usually took thirty minutes, took 
more than an hour.  The Veteran also testified concerning his 
prostrating anxiety secondary to his migraine headaches.  The 
Board notes that the Veteran is service-connected at a 70 
percent disability rating for anxiety with panic attacks, 
secondary to his service-connected migraine headaches.  The 
Veteran additionally indicated that the VA had paid for 
similar emergency room visits at other times; however, the 
difference in this case seemed to be that he had been treated 
at the VA health clinic for the same condition a day prior.

The Board notes that a VA physician was requested to opine on 
the Veteran's claim for reimbursement.  The physician 
indicated that he agreed with the decision to deny the 
Veteran's claim for reimbursement; however, he hand wrote 
comments on the paper, indicating that this was a tough call 
and he guessed they should be saying that the Veteran should 
not have waited so long to go to the emergency room and then 
should go to Togus if the Veteran lived within 100 miles.  
The physician indicated that the Veteran was correct in his 
statements concerning the Saco Clinic not being able to 
adequately treat his migraine.  

The Board additionally notes that internet information 
printed by the VAMC indicates that the Veteran lives 56 miles 
or approximately one hour and 27 minutes in travel time away 
from the Togus VAMC.

To summarize, the Board finds that the care provided by the 
Maine Medical Center was rendered in a medical emergency of 
such nature that delay would have been hazardous to the 
Veteran's health.  He has credibly testified and private 
medical records indicate that the Veteran was in intense pain 
with uncontrollable vomiting just prior to his emergency room 
visit.  This care was rendered for a service-connected 
disability.  Additionally, although VA facilities were 
available, according to the Veteran's credible testimony, the 
delay in reaching such facilities would have been an 
additional hour or more considering the necessity for 
frequent stops.  Thus, they were not "feasibly" available.  
Although the VA physician indicates that the Veteran should 
have gotten medical attention earlier, the Veteran did seek 
such attention and the VA clinic which treated him could not 
provide appropriate care, as indicated both by the Veteran 
and the opining physician. 

The Board additionally notes that probative medical evidence 
found in the claims file indicates that the Veteran suffers 
from anxiety with panic attacks caused by the intensity of 
his migraine headaches.  The Veteran has testified that his 
migraine had worsened to the extent that immediate medical 
attention was necessary.  The Veteran is competent to relay 
the severity of his symptoms and the infeasibility of passing 
the private medical center in order to drive to the Togus VA 
Medical Center.  Thus, the Board finds that the criteria for 
reimbursement or payment by VA, under 38 U.S.C.A. § 1728, of 
the cost of medical services provided on October 24, 2007, 
have been met. 


ORDER

Entitlement to reimbursement of medical expenses for 
emergency room treatment at Maine Medical Center received on 
October 24, 2007 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


